DETAILED ACTION
	Claims 22-41 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The following continuity data is acknowledged in the present application file:
This application is a CON of 16/701,426 12/03/2019 PAT 10954237
16/701,426 is a CON of 16/511,410 07/15/2019 PAT 10550118
16/511,410 is a CON of 16/222,647 12/17/2018 PAT 10392386
16/222,647 is a DIV of 15/915,418 03/08/2018 PAT 10196393
15/915,418 has PRO 62/469,073 03/09/2017

Information Disclosure Statement
	The Information Disclosure Statements filed on February 12, 2021 and December 1, 2021 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,392,386. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘386 patent is drawn to a method of using the same compounds to treat specific inflammatory, fibrotic, and respiratory diseases.  While the claims of the ‘386 are silent with respect to the mechanism of action, the disclosure shows that this effect is accomplished by inhibiting Janus kinases, especially JAK1, JAK2, JAK3, and TYK2.  Consulting the disclosure of the ‘386 as a dictionary to determine the scope of coverage by the method of treatment, the disclosure teaches the same .
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,550,118. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘118 patent is drawn to a method of using the same compounds as present claims 27 and 28, which are dependent on base claim 22, to treat specific inflammatory, fibrotic, and respiratory diseases.  While the claims of the ‘386 are silent with respect to the mechanism of action, the disclosure shows that this effect is accomplished by inhibiting Janus kinases, especially JAK1, JAK2, JAK3, and TYK2.  Consulting the disclosure of the ‘118 as a dictionary to determine the scope of coverage by the method of treatment, the disclosure teaches the same compositions and methods of delivery as claimed by claims 32-41 of the present application.  See column 14, line 58 through column 28, line 2.  Therefore, the claims conflict.
Conclusion
	Claims 22-41 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626